DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnston (US patent 6,293,813) in view of Wong et al (US patent 6,398,564 B1).
Regarding claim 1, Johnston discloses a flat connector with a latch mechanism comprising two latch handle portions (52, 54) provided at opposite sides of the connector, which latch handle portions (52, 54) can be moved from an engagement position to a release position, wherein the connector is a cable connector in which the cable orientation is at an angle (see fig. 1), and for both handle portions the directions of the paths from the engagement position to the release position of the handle portions extend in parallel towards the cable end of the connector, and wherein the latch handle portions (52, 54) are elastically biased towards their engagement position. However, Johnston fails to explicitly disclose the cable orientation as being at an angle relatively to the normal of the connector face and the cable connector as being 
Regarding claim 2, Johnston discloses a connector with a latch mechanism comprising a latch handle portion (52, 54), which latch handle portion can be moved from an engagement position to a release position, wherein the latch handle portion’s path from the engagement position to the release position is linear and in the direction of the cable orientation (see figs. 1), and wherein the handle portion is elastically biased towards its engagement position. However, Johnston fails to explicitly disclose the cable orientation as being at an angle relatively to the normal of the connector face and the cable connector as being a flat angular cable connector. Wong discloses the cable orientation (81) is at an angle relatively to the normal of the connector face (76) and the cable connector as being a flat angular cable connector see figs. 1-3). It would have been obvious to one having ordinary skill in the art to have the cable orientation as being at an angle relatively to the normal of the connector face and the cable connector as being a flat angular cable connector in order to make an integral and reliable connection based on the connector location in Johnston’s device.
Regarding claim 3, Johnston discloses a connector and a mating connector, the flat connector comprising a latch mechanism, the latch mechanism comprising a 
face is located, the flat connector comprises a projection or a recess that can cooperate with a mating recess or mating projection of the mating connector to pivotably bear the flat connector on the mating connector, wherein the flat connector is configured for being provisionally borne pivotably by the mating connector and for being pivoted into a position where the flat connector also engages by means of the latch mechanism (52, 54) with the mating connector. However, Johnston fails to explicitly disclose the cable connector as being a flat angular cable connector. Wong discloses the cable connector as being a flat angular cable connector (see fig. 5). It would have been obvious to one having ordinary skill in the art to have an angular cable connector such as disclosed in Wong in order to make an integral and reliable connection based on the connector location in Johnston’s device.
Regarding claim 4, Johnston and Wong disclose the connector comprises two latch handle portions (52, 54) provided at opposite sides of the connector, which latch handle portions can be moved from an engagement position to a release position.

Regarding claim 6, Johnston and Wong disclose the two latch handle portions (52, 54) are arranged on lateral sides of the connector.
Regarding claims 7-8, Johnston and Wong disclose the cable orientation is at an angle range relatively to the connector face. It would have been obvious matter of design choice to have the cable orientation is at an angle of between 66 to 120 degrees, such a modification would have involved a mere change in the size of the component. A change in size for a multiplied effect is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious matter of design choice to have the cable orientation is at an angle of between 66 to 120 degrees in order to meet the system environmental needs in Johnston’s device.
`	Regarding claim 9, Johnston and Wong disclose the latch handle portion(s): (52, 54) is/are biased towards the engagement position with one or more springs.
Regarding claim 10, Johnston and Wong disclose the latch handle portion(s)
(52, 54) is/are biased towards the engagement position with one or more springs.
Regarding claim 11, Johnston and Wong disclose on the side of the connector where the connector face is located the latch mechanism comprises a latch surface that when the latch handle (52, 54) is in the engagement position can engage a corresponding mating latch surface for engaging the connector with the mating connector.

Regarding claim 13, Johnston and Wong disclose the latch handle portions and the part of the latch mechanism (52, 54) with the latch surface are formed in one piece.
Regarding claim 14, Johnston and Wong disclose the latch mechanism (52, 54) is provided with a running surface that can cooperate with a portion of the mating connector to move at least part the latch mechanism against the bias from the engagement state towards the release state so that the mating latch surface can reach a position where it can cooperate with the connector’s latch (52, 54) surface.
Regarding claim 15, Johnston and Wong disclose the latch mechanism (52, 54) is provided with a running surface that can cooperate with a portion of the mating connector to move at least part the latch mechanism against the bias from the engagement state towards the release state so that the mating latch surface can reach a position where it can cooperate with the connector’s latch surface.
Regarding claim 16, Johnston and Wong disclose a connector face, wherein on the side of the connector where the connector face is located the connector comprises a projection or a recess that can cooperate with a mating recess or mating projection of a mating connector to pivotably bear the connector on the mating connector (see fig. 1).
Regarding claim 17, Johnston and Wong disclose a connector face, wherein on the side of the connector where the connector face is located the connector comprises 
2).
Regarding claims 18-19, Johnston and Wong disclose a circular connector face (see fig. 8).
Regarding claims 20-21, Johnston and Wong disclose a connector face wherein, at the end of the connector opposite to the cable end (see fig. 1), the extension of the connector in the direction normal to the connector face decreases towards the end of the connector opposite to the cable end.
Regarding claims 22- 23, Johnston and Wong disclose the mating connector comprising a mating connector face with electrical mating contacts, the flat connector further comprising electrical contacts, wherein the electrical mating contacts contact the electrical contacts of the flat connector and wherein the contact faces of the mating contacts are flush with the mating connector face (see fig. 1).
Regarding claim 24, Johnston discloses a connector comprising a latch mechanism (52, 54), the latch mechanism comprising a latch handle portion (52, 54), which latch handle portion can be moved from an engagement position to a release position, wherein the flat connector is an angular cable connector (see figs. 1-3) and the path from the engagement position to the release position is towards a cable end of the flat connector and extends in the plane of the handle portion, wherein the handle portion is elastically biased towards its engagement position, comprising the steps of provisionally bearing the flat connector pivotably by the mating connector; and pivoting the flat connector into a position where the connector also engages by means 
  Response to Amendment/Argument
Applicant's arguments with respect to claims 1 -24 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091. The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEAN F DUVERNE/Primary Examiner, Art Unit 2833                                                                                                                                                                                                                  07/11/2021